Citation Nr: 0601019	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim of 
entitlement to specially adapted housing assistance or a 
special home adaptation grant.

The Board remanded the case in March 2005 with instructions 
that VA send the veteran and his representative a letter 
providing notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 with regard to his claim.  That letter was 
issued by the Appeals Management Center (AMC) in Cleveland, 
Ohio, in May 2005, and the case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected disabilities include 
chronic obstructive airway disease, status post pulmonary 
emboli, rated as 100 percent disabling, and an appendectomy 
scar, rated as zero percent disabling.  

3.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of a wheelchair.

4.  The veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for specially adapted housing assistance or a 
special home adaptation grant have not been met.  38 U.S.C.A. 
§§ 2101(a), 5107 (West Supp. 2005); 38 C.F.R. § 3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested specially adapted housing 
assistance or a special home adaptation grant.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  
	

I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in May 2002, a statement of the case (SOC) issued in August 
2002, supplemental statements of the case (SSOCs) issued in 
February 2003 and July 2005, and a letter by the AMC dated in 
May 2005.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC, SSOCs and AMC letter notified the veteran of the 
relevant law and regulations pertaining to his claim.  The 
AMC's letter also provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see the July 2005 SSOC).  In other 
words, the essential fairness of the adjudication process has 
not been affected by the error as to the timing of the AMC's 
notification letter.  See Mayfield v. Nicholson, 19 Vet. App. 
220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  

The VCAA states that VA shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See 38 U.S.C.A.   § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In this case, since the veteran does not have a 
qualifying disability, it is not felt that a current VA 
examination is necessary to determine whether the veteran is 
entitled to specially adapted housing assistance or a special 
home adaptation grant.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 


II. Certificate of Eligibility for 
Assistance in Acquiring Specially 
Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R.                  § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, DC 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

In this case, the Board has reviewed all the evidence of 
record, including but not limited to statements by the 
veteran and his wife as well as VA outpatient treatment 
records dated from 2002 to 2005.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.

The veteran's only service-connected disabilities include 
chronic obstructive airway disease, status post pulmonary 
emboli, rated as 100 percent disabling, and an appendectomy 
scar, rated as zero percent disabling.  As a result of his 
pulmonary disorder, the veteran is in receipt of special 
monthly compensation on account of being so helpless as to be 
in need of regular aid and attendance.  

At a personal hearing held in January 2003, the veteran and 
his wife argued that he has extreme difficulty ambulating 
because of his service-connected pulmonary disorder, which is 
tantamount to the loss of use of both lower extremities.  The 
Board disagrees.  

The evidence shows that chronic obstructive airway disease is 
the veteran's only service-connected compensable disability.  
Although this disability is severe and often requires the use 
of a wheelchair or a walker, a pulmonary disorder by its very 
nature does not cause loss of use of an extremity as defined 
by VA regulations.  In other words, no evidence shows that 
the veteran's pulmonary disorder has resulted in the absence 
of effective function in any extremity other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  Thus, the veteran does not 
have any of the qualifying disabilities for specially adapted 
housing. 

In summary, as the criteria of 38 U.S.C.A. § 2101(a) and 38 
C.F.R. § 3.809(b) are controlling, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing cannot be granted, given the 
veteran's service-connected disability status at this time.




III. Certificate of Eligibility for 
Assistance in Acquiring a Special Home 
Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he or she must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands. 38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809(a).

As noted above, service connection has not been granted for 
blindness, nor is service connection in effect for any 
disability, much less the loss of use, of an upper extremity.  
Thus, the Board finds that entitlement to benefits under the 
provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a 
cannot be granted.


ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


